Citation Nr: 1503542	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-26 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned acting Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records show diagnoses of depression, depressive disorder, anxiety disorder, and PTSD.  The most recent VA psychiatric examination in June 2013 shows diagnoses of malingering and personality disorder.  The examiner determined that the Veteran does not have a diagnosis of PTSD and he explained why the prior findings of PTSD in the record were unreliable.

During the April 2014 hearing, the Veteran vehemently asserted that the June 2013 VA examiner was biased against him and essentially argued that the examination report is inadequate.  

While the examination report does not appear to reflect any bias on the part of the examiner, the Board does note that the examiner did not address the other psychiatric disorders that have been provided to the Veteran during the pendency of the appeal (i.e., since October 2009) such as depressive disorder, depression, and anxiety disorder.  

Therefore, a reexamination is needed to address whether any of the other psychiatric disorders that were diagnosed during the pendency of the appeal are related to service; and if PTSD is diagnosed, whether it is related to verified an in-service stressor.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In addition, at the Veteran's hearing, he testified that he had received additional psychiatric treatment at the VA medical center in Tuscaloosa.  The available VA treatment records are current only through April 2013.  Updated records must be obtained prior to the Veteran's reexamination.

Accordingly, the case is REMANDED for the following actions:

1.  Update the file with VA treatment records dated since April 2013.  Efforts to obtain the records must be documented in the claims file and the Veteran should be notified of VA's inability to obtain any identified records. 

2.  Compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by an examiner who has not previously examined him, unless no other examiners are available.  The examiner must review the entire claims file, to include all electronic files and the list of verified stressors from the RO.  All appropriate tests and studies should be conducted.

The examiner is to provide diagnoses for all current psychiatric disorders found on examination.  The examiner must state that the list is complete and no other psychiatric disorders are present.  If the examiner finds that there is no current diagnosis of depression, depressive disorder or anxiety disorder; an explanation must be provided.

If the examiner finds that there are other diagnoses present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such psychiatric disorder(s) is related to service. 

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner is to explain which of the criteria are not met. 

If the Veteran meets the PTSD criteria, the examiner must specify the stressor supporting the diagnosis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




